    Case 2:13-cr-00299-MHT-KFP Document 97 Filed 04/01/21 Page 1 of 2



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA                 )
                                         )       CRIMINAL ACTION NO.
        v.                               )         2:13cr299-MHT
                                         )              (WO)
ERIC TYRONE DIXON                        )

                                        ORDER

    Based       on     the   representations         made      on    the   record

during the status conference on April 1, 2021, it is

ORDERED that:

    (1) The revocation petition (Doc. 84) is set for an

in-person evidentiary hearing on April 23, 2021, at 10:00

a.m.,    in     person,      in   Courtroom      2FMJ     of    the    Frank    M.

Johnson Jr. United States Courthouse Complex, One Church

Street,        Montgomery,        Alabama.          Defense         counsel    has

represented that the case will require a full evidentiary

hearing and should last a few hours.

    (2) By April 9, 2021, at 5:00 p.m., the government

shall file a brief setting forth the elements of the

state        charges    against         defendant      Eric     Tyrone     Dixon,

including       any     case      law     that   may     help       explain    the
    Case 2:13-cr-00299-MHT-KFP Document 97 Filed 04/01/21 Page 2 of 2



elements.     Defendant     Dixon       will   have   until   April     16,

2021, at 5:00 p.m., to file a response.

    DONE, this the 1st day of April, 2021.

                                  /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE




                                    2
